Case 0:21-cv-61945-RKA Document 1 Entered on FLSD Docket 09/15/2021 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

  HOWARD MICHAEL CAPLAN,

                  Plaintiff,

                  vs.

  T. R. N. ENTERPRISES INC., a Florida
  Profit Corporation d/b/a POWERLINE
  AUTO CENTER and SACRED VALLEY
  MOTORS LLC, a Florida Limited Liability
  Company,

            Defendants.
  _______________________________/

                                             COMPLAINT

  Plaintiff, HOWARD MICHAEL CAPLAN (hereinafter “Plaintiff”), through the
  undersigned counsel, hereby files this complaint and sues T. R. N. ENTERPRISES
  INC. d/b/a POWERLINE AUTO CENTER (“T. R. N.”) and SACRED VALLEY MOTORS
  LLC (“SVM”)           (hereinafter,   collectively     referred   to   as   “Defendants”)    for
  declaratory and injunctive relief; for discrimination based on disability; and for
  the resultant attorney's fees, expenses, and costs (including, but not limited to,
  court   costs    and     expert   fees),    pursuant    to   42   U.S.C.    §12181   et.    seq.,
  ("AMERICANS WITH DISABILITIES ACT OF 1990," or "ADA") and alleges:


  JURISDICTION
  1.      This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
  §12181 et. seq., based on Defendants’ violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
  28 U.S.C. §2201 and §2202.




                                                  1
Case 0:21-cv-61945-RKA Document 1 Entered on FLSD Docket 09/15/2021 Page 2 of 11




  VENUE
  2.     The venue of all events giving rise to this lawsuit is located in Broward
  County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of
  the United States District Court for the Southern District of Florida, this is the
  designated court for this suit.


  PARTIES
  3.     Plaintiff, HOWARD MICHAEL CAPLAN, is a resident of the State of
  Florida. At the time of Plaintiff’s visit to Powerline Auto Center (“Subject Facility”),
  Plaintiff   suffered   from   a   “qualified   disability”   under   the   ADA,   which
  substantially limits Plaintiff’s major life activities, including but not limited to
  walking, and requires the use of a mobility aid. Plaintiff personally visited
  Powerline Auto Center, but was denied full and equal access, and full and equal
  enjoyment of the facilities, services, goods, and amenities within Powerline Auto
  Center, which is the subject of this lawsuit. The Subject Facility is a car dealer,
  and Plaintiff wanted to look for a vehicle for sale but was unable to due to the
  discriminatory barriers enumerated in Paragraph 15 of this Complaint.


  4.     In the alternative, Plaintiff, HOWARD MICHAEL CAPLAN, is an
  advocate of the rights of similarly situated disabled persons and is a “tester” for
  the purpose of asserting his civil rights and monitoring, ensuring and
  determining whether places of public accommodation are in compliance with the
  ADA.


  5.     Defendants, T. R. N. and SVM, are authorized to conduct business and are
  in fact conducting business within the State of Florida. The Subject Facility is
  located at 4531 Powerline Road, Oakland Park, FL 33309. Upon information and belief,
  T. R. N. is the lessee and/or operator of the Real Property and therefore held
  accountable of the violations of the ADA in the Subject Facility which is the
  matter of this suit. Upon information and belief, SVM is the owner and lessor of
  the Real Property where the Subject Facility is located and therefore held

                                             2
Case 0:21-cv-61945-RKA Document 1 Entered on FLSD Docket 09/15/2021 Page 3 of 11




  accountable for the violations of the ADA in the Subject Facility which is the
  matter of this suit.


  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
  6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
  through 5 of this complaint, as are further explained herein.


  7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactment of the statute to implement its requirements.
  The effective date of Title III of the ADA was January 26, 1992, or January 26,
  1993 if Defendants had ten (10) or fewer employees and gross receipts of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  among other things, that:

        i. some 43,000,000 Americans have one or more physical or mental
          disability, and this number shall increase as the population continues to
          grow and age;

        ii. historically, society has tended to isolate and segregate individuals
          with disabilities and, despite some improvements, such forms of
          discrimination against disabled individuals continue to be a pervasive
          social problem, requiring serious attention;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, housing, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public services and public facilities;

        iv.    individuals   with    disabilities   continually     suffer  forms  of
          discrimination,    including:    outright     intentional    exclusion; the
          discriminatory     effects    of     architectural,    transportation,  and
          communication barriers; failure to make modifications to existing
          facilities and practices; exclusionary qualification standards and
          criteria; segregation, and regulation to lesser services, programs,
          benefits, or other opportunities; and,

                                          3
Case 0:21-cv-61945-RKA Document 1 Entered on FLSD Docket 09/15/2021 Page 4 of 11




          v. the continuing existence of unfair and unnecessary discrimination and
            prejudice denies people with disabilities the opportunity to compete on
            an equal basis and to pursue those opportunities for which this country
            is justifiably famous and costs the United States billions of dollars in
            unnecessary expenses resulting from dependency and non-productivity.

  9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
  that the purpose of the ADA was to:

          i. provide a clear and comprehensive national mandate for the elimination
            of discrimination against individuals with disabilities;

          ii. provide clear, strong, consistent, enforceable standards addressing
            discrimination against individuals with disabilities; and,

          iii. invoke the sweep of congressional authority, including the power to
            enforce the fourteenth amendment and to regulate commerce, in order to
            address the major areas of discrimination faced on a daily basis by
            people with disabilities.

  10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
  individual may be discriminated against on the basis of disability with regards
  to    the   full   and   equal   enjoyment   of   the   goods,   services,   facilities,   or
  accommodations of any place of public accommodation by any person who
  owns, leases (or leases to), or operates a place of public accommodation.
  Powerline Auto Center is a place of public accommodation by the fact it is an
  establishment that provides goods/services to the general public, and therefore,
  must comply with the ADA. The Subject Facility is open to the public, its
  operations affect commerce, and it is a sales establishment. See 42 U.S.C. Sec.
  12181 (7) and 28 C.F.R. 36.104. Therefore, the Subject Facility is a public
  accommodation that must comply with the ADA.


  11.     The Defendants have discriminated, and continue to discriminate against
  Plaintiff, and others who are similarly situated, by denying access to, and full
  and equal enjoyment of goods, services, facilities, privileges, advantages and/or
  accommodations at Powerline Auto Center located at 4531 Powerline Road, Oakland Park,


                                               4
Case 0:21-cv-61945-RKA Document 1 Entered on FLSD Docket 09/15/2021 Page 5 of 11




  FL 33309, as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq.; and
  by    failing   to   remove   architectural   barriers   pursuant   to   42   U.S.C.
  §12182(b)(2)(A)(iv).


  12.    Plaintiff has visited the Subject Facility, and has been denied full, safe,
  and equal access to the facility and therefore suffered an injury in fact.


  13.    Plaintiff shall suffer a future injury as Plaintiff intends to return and
  enjoy the goods and/or services at the Subject Facility within the next six
  months. The Subject Facility is in close proximity to Plaintiff’s residence and is
  in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
  return to monitor compliance with the ADA. However, Plaintiff is precluded
  from doing so by the Defendants' failure and refusal to provide people with
  disabilities with full and equal access to their facility. Therefore, Plaintiff
  continues to suffer from discrimination and injury due to the architectural
  barriers, which are in violation of the ADA.


  14.    Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
  Department of Justice, Office of the Attorney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibility
  guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation.


  15.    The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

  C.F.R. 36.302 et. seq., and are discriminating against Plaintiff with the

  following specific violations which Plaintiff personally encountered and/or has

  knowledge of:




                                            5
Case 0:21-cv-61945-RKA Document 1 Entered on FLSD Docket 09/15/2021 Page 6 of 11




           a) The parking facility at the auto center does not provide a compliant accessible

              parking space. 2012 ADA Standards 502.1

           b) The parking facility does not have the minimum number of accessible parking

              spaces required. 2012 ADA Standards 208.2

           c) The business has parking on the side and rear of the building. One (1) compliant

              accessible parking space with adjacent access aisle is required. 2012 ADA

              Standards 208.2

           d) Where a total of four or fewer parking spaces, including accessible parking spaces

              are provided on a site, identification of accessible parking spaces are not required

              by DOJ regulations. All other accessible routes and elements at the facility must

              be compliant. 2010 ADA Standards 216.5

           e) The parking facility does not provide compliant directional and informational

              signage to a compliant accessible parking space. 2012 ADA Standards 216.5

           f) There is no compliant access aisle attached to an accessible route serving any

              existing parking space which would allow safe entrance or exit of vehicle for

              accessible persons requiring mobility devices. 2012 ADA Standards 502.2

           g) There is currently no existing accessible route to help persons with disabilities

              safely maneuver through the parking facilities. Accessible routes must connect

              parking spaces to accessible entrances. 2012 ADA Standards 502.3

           h) Existing facility does not provide a compliant accessible route to the main auto

              center office from any site arrival point. 2012 ADA Standards 206.2, 208, 401.1

           i) There are areas of ground surfaces throughout the exterior lot that are gravel and

              areas that have broken, uneven asphalt. Floor and ground surfaces must be stable,



                                               6
Case 0:21-cv-61945-RKA Document 1 Entered on FLSD Docket 09/15/2021 Page 7 of 11




               firm, and slip resistant. A firm surface resists deformation by either indentations

               or particles moving on its surface. 2012 ADA Standards 302.1

           j) The building sidewalk leading to the auto center main office entrance is non-

               compliant. There is a vertical rise (stairs) from the parking lot up to the sidewalk

               exceeding the maximum rise allowed. 2012 ADA Standards 302.2

           k) The main auto center office entrance is non-compliant. The sidewalk in front of

               the main entrance door is not wide enough for a safe approach to open and enter

               through the door. Maneuvering clearances must extend the full width of the

               doorway and the required latch side or hinge side clearance. 2012 Standards

               404.2.

           l) The facility does not provide compliant directional and informational signage to

               an accessible route which would lead to an accessible entrance. Where not all

               entrances comply, compliant entrances must be identified by the International

               Symbol of Accessibility. Directional signs that indicate the location of the nearest

               compliant entrance must be provided at entrances that do not comply. 2012 ADA

               Standards 216.6

  16.   Upon information and belief there are other current violations of the ADA
  at Powerline Auto Center. Only upon full inspection can all violations be identified.
  Accordingly, a complete list of violations will require an on-site inspection by
  Plaintiff’s representatives pursuant to Rule 34b of the Federal Rules of Civil
  Procedure.


  17.   Upon information and belief, Plaintiff alleges that removal of the
  discriminatory barriers and violations is readily achievable and technically
  feasible. To date, the readily achievable barriers and other violations of the
  ADA still exist and have not been remedied or altered in such a way as to

                                                7
Case 0:21-cv-61945-RKA Document 1 Entered on FLSD Docket 09/15/2021 Page 8 of 11




  effectuate compliance with the provisions of the ADA.


  18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendants were required to make the establishment a place of public
  accommodation, accessible to persons with disabilities by January 28, 1992. As
  of this date the Defendants have failed to comply with this mandate.


  19.   Plaintiff has been obligated to retain the undersigned counsel for the
  filing and prosecution of this action. Plaintiff is entitled to have its reasonable
  attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
  U.S.C. §12205.


  20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to
  grant Plaintiff injunctive relief, including an order to alter the subject facilities
  to make them readily accessible and useable by individuals with disabilities to
  the extent required by the ADA, and closing the Subject Facility until the
  requisite modifications are completed.


  REQUEST FOR RELIEF
  WHEREFORE, Plaintiff demands judgment against the Defendants and requests
  the following injunctive and declaratory relief:


  21. That this Honorable Court declares that the Subject Facility owned, operated
  and/or controlled by the Defendants is in violation of the ADA;


  22.   That this Honorable Court enter an Order requiring Defendants to alter the
  Subject Facility to make it accessible to and usable by individuals with
  disabilities to the full extent required by Title III of the ADA;


  23.   That this Honorable Court enter an Order directing the Defendants to
  evaluate and neutralize their policies, practices and procedures toward persons

                                            8
Case 0:21-cv-61945-RKA Document 1 Entered on FLSD Docket 09/15/2021 Page 9 of 11




  with disabilities, for such reasonable time so as to allow the Defendants to
  undertake and complete corrective procedures to the Subject Facility;


  24.   That this Honorable Court award reasonable attorney's fees, all costs
  (including, but not limited to court costs and expert fees) and other expenses of
  suit, to Plaintiff; and


  25.   That this Honorable Court award such other and further relief as it deems
  necessary, just and proper.


  Dated this September 15, 2021.


  Respectfully submitted by:

  Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  E-Mail: ronsternlaw@gmail.com
  Attorney for Plaintiff, HOWARD MICHAEL CAPLAN




                                          9
Case 0:21-cv-61945-RKA Document 1 Entered on FLSD Docket 09/15/2021 Page 10 of 11




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

  HOWARD MICHAEL CAPLAN,

              Plaintiff,

              vs.

  T. R. N. ENTERPRISES INC., a Florida
  Profit Corporation d/b/a POWERLINE
  AUTO CENTER and SACRED VALLEY
  MOTORS LLC, a Florida Limited Liability
  Company,

            Defendants.
  _______________________________/

                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 15, 2021, I electronically filed the
  Complaint along with a Summons for each Defendant with the Clerk of Court
  using CM/ECF. I also certify that the aforementioned documents are being
  served on all counsel of record, corporations, or pro se parties identified on the
  attached Service List in the manner specified via Service of Process by an
  authorized Process Server, and that all future pleadings, motions and documents
  will be served either via transmission of Notices of Electronic Filing generated
  by CM/ECF or via U.S. Mail for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing.

  By: Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  E-Mail: ronsternlaw@gmail.com
  Attorney for Plaintiff HOWARD MICHAEL CAPLAN




                                            10
Case 0:21-cv-61945-RKA Document 1 Entered on FLSD Docket 09/15/2021 Page 11 of 11




                                 SERVICE LIST:

   HOWARD MICHAEL CAPLAN, Plaintiff, vs. T. R. N. ENTERPRISES INC., a Florida
    Profit Corporation d/b/a POWERLINE AUTO CENTER and SACRED VALLEY MOTORS
                             LLC, a Florida Limited Liability Company

              United States District Court Southern District of Florida

                                     CASE NO.


  T. R. N. ENTERPRISES INC. d/b/a POWERLINE AUTO CENTER

  REGISTERED AGENT:

  LAZZARINO, ANTHONY
  5641 NE 16TH TERR
  FORT LAUDERDALE, FL 33334

  VIA PROCESS SERVER


  SACRED VALLEY MOTORS LLC

  REGISTERED AGENT:

  ECHEGARAY NAVAS, PAULO RENZO
  10292 ISLANDER DRIVE
  BOCA RATON, FL 33498

  VIA PROCESS SERVER




                                         11
